Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing           Jan 23 2015, 10:10 am
the defense of res judicata, collateral
estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

JEREMY K. NIX                                  GREGORY F. ZOELLER
Matheny Hahn Denman & Nix, LLP                 Attorney General of Indiana
Huntington, Indiana
                                               GRAHAM T. YOUNGS
                                               Deputy Attorney General
                                               Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

THOMAS J. THACKER,                             )
                                               )
       Appellant-Defendant,                    )
                                               )
              vs.                              )       No. 35A02-1408-CR-539
                                               )
STATE OF INDIANA,                              )
                                               )
       Appellee-Plaintiff.                     )


              APPEAL FROM THE HUNTINGTON SUPERIOR COURT
                   The Honorable Jeffrey R. Heffelfinger, Judge
                        Cause No. 35D01-1211-FD-253


                                    January 23, 2015

            MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE
         Appellant-Defendant, Thomas Thacker (Thacker), appeals his sentences for two

Counts of theft, Class D felonies, Ind. Code § 35-43-4-2(a) (2013).

         We affirm.

                                          ISSUE

         Thacker raises two issues on appeal, which we consolidate and restate as the

following single issue: Whether the trial court abused its discretion by failing to issue a

sentencing statement.

                             FACTS AND PROCEDURAL HISTORY

         On September 3, 2012, Kenneth Thacker (Kenneth) and his wife, Karen Thacker

(Karen) (collectively, the Thackers), returned to their home in Huntington County, Indiana

from their one-week cruise to Jamaica. Upon inspecting their home, the couple discovered

that their Whirlpool refrigerator/freezer was missing from their garage. Also missing was

an electric drill and an electric saw (Tools). Kenneth contacted the police and reported the

break-in, and Officer Mel Hunnicutt (Officer Hunnicutt) of the Huntington Police

Department was sent to the residence to investigate. The Thackers informed Officer

Hunnicutt that their son, Thacker, had stolen from them before and they suspected that he

had done it again. Karen, however, stated that she had allowed Thacker to borrow the

Tools.



                                             2
       After further investigation, Officer Hunnicutt determined that while the couple was

away on vacation, Thacker sold to Russ Covey (Covey) an electric drill, an electric saw,

and an aluminum ladder—which was later identified as belonging to Thacker’s brother—

for $100. When Thacker sold the items to Covey, he stated that he needed money to buy

school supplies for his children. Although the family recovered the missing items, the

refrigerator was never recovered.

       On June 27, 2014, the State filed an Information charging Thacker with two Counts

of theft, Class D felonies, I.C. § 35-43-4-2(a)(2013). On July 10, 2014, a jury trial was

held. At the close of the evidence, Thacker was found guilty as charged, and on July 15,

2014, the trial court sentenced Thacker to three years on each Count, all to be served

concurrently in the Department of Correction.

       Thacker now appeals. Additional information will be provided as necessary.

                                  DISCUSSION AND DECISION

        Thacker argues that the trial court abused its discretion by not entering a sentencing

statement. We note that a “trial court’s sentencing determination is within its discretion,

and we will reverse only for an abuse of that discretion.” Anglemyer v. State, 868 N.E.2d
482, 490 (Ind. 2007), clarified on reh’g by 875 N.E.2d 218 (Ind. 2007). The trial court

abuses its discretion when its decision is clearly against the logic and effect of the facts and

circumstances before it, or the reasonable, probable, and actual deductions to be drawn

therefrom. Id. We may find an abuse of discretion if the trial court does not provide a

sentencing statement, the sentencing statement is not supported by the record, the


                                               3
sentencing statement omits reasons clearly supported by the record and advanced by the

defendant, or the trial court’s reasons for sentencing are improper as a matter of law. Id.

at 490-91. In a felony case, the trial court must give a reasonably detailed recitation of the

reasons for the sentence imposed. Id. at 490. In reviewing sentencing decisions, we

consider both the written and oral sentencing statements. Corbett v. State, 764 N.E.2d 622,

631 (Ind. 2002).

          Thacker is correct when he asserts the trial court must issue a sentencing statement

for felony convictions and, here, the trial court did not. This notwithstanding, we note that

where a trial court has failed to enter a sentencing statement, we may either remand for a

new sentencing statement or exercise our authority to review the sentence under Indiana

Appellate Rule 7(B). See Windhorst v. State, 868 N.E.2d 504, 507 (Ind. 2007), reh’g

denied.

          Appellate Rule 7(B) provides that we “may revise a sentence authorized by statute

if, after due consideration of the trial court’s decision, [we find] that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.” If the

defendant’s sentence is not inappropriate, we may affirm the sentence despite an

inadequate sentencing statement. See Windhorst, 868 N.E.2d at 507. In light of the

foregoing, we elect to address whether Thacker’s sentence is inappropriate under App. R.

7(B).

          In determining whether a sentence is inappropriate, the advisory sentence “is the

starting point the legislature has selected as an appropriate sentence for the crime

                                               4
committed.” Childress v. State, 848 N.E.2d 1073, 1081 (Ind. 2006). The sentencing range

for a Class D felony is between six months and three years, with the advisory sentence

being one and one-half years. I.C. § 35-50-2-7(a) (2013). Here, the trial court imposed

maximum concurrent sentences of three years on each Count of theft.

           Turning to the nature of Thacker’s offenses, we find nothing particularly

noteworthy. However, we note that this is Thacker’s second theft conviction. In 2010,

Thacker was convicted of theft, which indicates that Thacker does not respect the property

of others. In addition, the victims in this case were member of his family and they were

deprived of the value of the refrigerator, Tools and a ladder that Thacker was not authorized

to sell.

           As for his character, he points out that his “good character,” evidenced by his

ability to care for his children, overshadows his lengthy criminal history. (Appellant’s Br.

p. 10). Thacker claims that he used the money he gained from the sale of the Tools to

purchase “school supplies for his daughter.”       (Appellant’s Br. p. 10).     Despite his

assertions, the record undermines his argument. At trial, Thacker admitted he had failed

to make his court-ordered child support payment of $26 from August through December

2012.      Moreover, Thacker’s criminal history speaks volumes as it demonstrates his

unwillingness to obey the law and learn from his mistakes. In 2000 and 2002, Thacker was

twice convicted for possession of marijuana. In 2006, he was convicted of several felonies

including check deception, as well as nine counts of check fraud that were all reduced to

Class A misdemeanors. From July 2008 to June 2009, again, he was convicted of check


                                              5
fraud, theft, and two counts of forgery. Shortly after committing the instant crimes, in

January 2013, Thacker was convicted of false informing, possession of paraphernalia, and

reckless driving. Each time Thacker was placed on probation, he violated it. At the time

he committed the instant offense, he was on probation.

       Although Thacker purportedly wanted to use the money for the benefit of his

children, that was no justification for him to break the law. More importantly, Thacker’s

criminal history does not suggest that he has led a law-abiding life; rather, it decidedly

demonstrates a dedication to a criminal lifestyle which indeed reflects poorly on his

character.

       Accordingly, under the facts and circumstances before us, and giving proper

deference to the trial court’s sentencing discretion, we cannot conclude that the maximum

sentence was inappropriate in this case.

                                     CONCLUSION

       Based on the foregoing, we conclude that Thacker’s sentence was appropriate.

Affirmed.

VAIDIK, C.J. and BAKER, J. concur




                                            6